NUMBERS 13-08-275-CR, 13-08-276-CR,
                         13-08-277-CR

                     COURT OF APPEALS

           THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI - EDINBURG


JESSE OLSEN,                                           Appellant,

                               v.

THE STATE OF TEXAS,                                    Appellee.


            On appeal from the 319th District Court
                  of Nueces County, Texas.


                   MEMORANDUM OPINION

          Before Justices Rodriguez, Garza, and Vela
            Memorandum Opinion by Justice Vela
          Appellant, Jesse Olsen, was indicted for the criminal offenses of robbery,1

possession with intent to deliver cocaine,2 and burglary of a habitation.3 On April 7, 2008,

Olsen pleaded guilty to all offenses and pleaded true to all enhancement paragraphs in the

indictments in which it was alleged that he was a repeat felony offender.4 The trial court

assessed punishment at concurrent 75 year sentences on all cases. Concluding that

"there are no meritorious issues for appeal," appellant's counsel filed a brief in which he

reviewed the merits, or lack thereof, of the appeals. The State has not filed a brief. We

affirm.

                                    I. Compliance with Anders v. California

          Appellant's court-appointed counsel filed an Anders brief in which he has concluded

that there are no appealable issues for this Court to consider. See Anders v. California,

386 U.S. 738, 744 (1967). Appellant's brief meets the requirements of Anders. See id. at

744-45; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). In

compliance with Anders, following his review of the court's file and the transcripts, his

research, and his correspondence with appellant, counsel presented a professional

evaluation of the record including, among other things, a review of grand jury proceedings,

pre-trial motions, research and investigation, competency, sentencing, right to present

evidence during the guilt/innocence and punishment stages, and right to appeal. See

Anders, 386 U.S. at 744; Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see

          1
              See T EX . P EN AL C OD E A N N . § 29.02 (Vernon 2006).

          2
              See T EX . H EALTH & S AFETY C OD E A N N . § 481.002 (Vernon 2006).

          3
              See T EX . P EN AL C OD E A N N . § 30.02 (Vernon 2006).

          4
              See id. § 12.42 (Vernon 2006).

                                                              2
also High, 573 S.W.2d at 812.

       Counsel has informed this Court that he has reviewed the appellate record and

concluded there are no arguable grounds for reversal. He has also informed this Court that

he has provided appellant with a copy of the transcripts in his case and notified appellant

of his right to review the record and to file a pro se response to counsel's brief and motion

to withdraw. See Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503,

509 (Tex. Crim. App. 1991) (en banc); High, 573 S.W.2d at 813. More than thirty days

have passed, and no pro se brief has been filed.

                                  II. Independent Review

       The United States Supreme Court advised appellate courts that upon receiving a

"frivolous appeal" brief, they must conduct "a full examination of all the proceedings to

decide whether the case is wholly frivolous." Penson v. Ohio, 488 U.S. 75, 80 (1988); see

Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.).

Accordingly, we have carefully reviewed the record and have found nothing that would

arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.

2005); Stafford, 813 S.W.2d at 509. We agree with counsel that the appeals are wholly

frivolous and without merit. See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.").




                                              3
                                         III. Conclusion

       The judgments of the trial court are affirmed. Additionally, counsel's motion to

withdraw as appellate counsel is hereby granted. We order counsel to notify appellant of

the disposition of these appeals and of the availability of discretionary review. See In re

K.D., S.D., and J.R., 127 S.W.2d 66, 68 n.3 (Tex. App.–Houston [1st Dist.] 2003, no pet.)

(citing Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (en banc) (per curiam)).




                                                    ROSE VELA
                                                    Justice


Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 26th day of February, 2009.




                                               4